DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5,7,9-11,13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei to (US20210204309) in view of Dinan to ( US20180041997)


Regarding claim 1, Babaei teaches a method comprising: monitoring by a wireless device, a first search space of a primary cell for first downlink control information (DCI) comprising at least one first resource assignment for the primary cell;( [0211]-[0217] discloses a wireless device may monitor PDCCH candidates in one or more of the following example types of search spaces sets a Type0-PDCCH CSS set configured by pdcch-ConfigSIB1 in MIB or by searchSpaceSIB1 in PDCCH-ConfigCommon or by searchSpaceZero in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type0A-PDCCH CSS set configured by searchSpaceOtherSystemInformation in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type1-PDCCH CSS set configured by ra-SearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a RA-RNTI or a TC-RNTI on the primary cell a Type2-PDCCH CSS set configured by pagingSearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a P-RNTI on the primary cell of the MCG a Type3-PDCCH CSS set configured by SearchSpace in PDCCH-Config with searchSpaceType=common for DCI formats with CRC scrambled by INT-RNTI, SFI-RNTI, TPC-PUSCH-RNTI, TPC-PUCCH-RNTI, or TPC-SRS-RNTI and, only for the primary cell, C-RNTI, MCS-C-RNTI, or CS-RNTI(s), and a USS set configured by SearchSpace in PDCCH-Config with searchSpaceType=ue-Specific for DCI formats with CRC scrambled by C-RNTI, MCS-C-RNTI, SP-CSI-RNTI, or CS-RNTI(s)) receiving a command indicating activation of cross-carrier scheduling of the primary cell via the secondary cell; ([0239] discloses the wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the value of the field. In an example, an RNTI associated with the DCI may indicate that the DCI is for cross-carrier scheduling of the primary cell. The wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the RNTI associated with the DCI. In an example, a search space/CORESET configured for the secondary cell may be configured for receiving DCI indicating cross-carrier scheduling of the primary cell. The wireless device may determine that a received DCI is for cross-carrier carrier scheduling of the primary cell based on the receiving the DCI in the search space/CORESET of the secondary cell configured for cross-carrier scheduling of the primary cell. The wireless device may transmit or receive a transport block on the primary cell based on the DCI) and based on the receiving the command, starting monitoring a second search space of a secondary cell for DCI comprising at least one second resource assignment for the primary cell( [0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell). The wireless device may receive the DCI based on monitoring the one or more search spaces of the second secondary cell)
Babaei does not explicitly teach a second DCI
However, Dinan teaches monitoring a second search space of a secondary cell for a second  DCI([0219] discloses the DCI may indicate activation of the periodic resource allocation. A common search space for a second DCI associated with the TPC RNTI may be monitored at 1930. The second DCI may comprise a sequence of TPC commands. The secondary TPC index may identify a TPC command in the sequence)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Babaei include monitoring a second search space of a secondary cell for a second  DCI, as suggested by Dinan. This modification would benefit the system to efficiently utilizing the network resource.
Regarding claim 9, Babaei teaches monitoring by a wireless device, a first search space of a primary cell for first downlink control information (DCI) comprising at least one first resource assignment for the primary cell;( [0211]-[0217] discloses a wireless device may monitor PDCCH candidates in one or more of the following example types of search spaces sets a Type0-PDCCH CSS set configured by pdcch-ConfigSIB1 in MIB or by searchSpaceSIB1 in PDCCH-ConfigCommon or by searchSpaceZero in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type0A-PDCCH CSS set configured by searchSpaceOtherSystemInformation in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type1-PDCCH CSS set configured by ra-SearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a RA-RNTI or a TC-RNTI on the primary cell a Type2-PDCCH CSS set configured by pagingSearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a P-RNTI on the primary cell of the MCG a Type3-PDCCH CSS set configured by SearchSpace in PDCCH-Config with searchSpaceType=common for DCI formats with CRC scrambled by INT-RNTI, SFI-RNTI, TPC-PUSCH-RNTI, TPC-PUCCH-RNTI, or TPC-SRS-RNTI and, only for the primary cell, C-RNTI, MCS-C-RNTI, or CS-RNTI(s), and a USS set configured by SearchSpace in PDCCH-Config with searchSpaceType=ue-Specific for DCI formats with CRC scrambled by C-RNTI, MCS-C-RNTI, SP-CSI-RNTI, or CS-RNTI(s)) receiving a command indicating activation of cross-carrier scheduling of the primary cell via the secondary cell; ([0239] discloses the wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the value of the field. In an example, an RNTI associated with the DCI may indicate that the DCI is for cross-carrier scheduling of the primary cell. The wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the RNTI associated with the DCI. In an example, a search space/CORESET configured for the secondary cell may be configured for receiving DCI indicating cross-carrier scheduling of the primary cell. The wireless device may determine that a received DCI is for cross-carrier carrier scheduling of the primary cell based on the receiving the DCI in the search space/CORESET of the secondary cell configured for cross-carrier scheduling of the primary cell. The wireless device may transmit or receive a transport block on the primary cell based on the DCI) and based on the receiving the command, starting monitoring a second search space of a secondary cell for DCI comprising at least one second resource assignment for the primary cell( [0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell). The wireless device may receive the DCI based on monitoring the one or more search spaces of the second secondary cell)
Babaei does not explicitly teach a second DCI, receiving, via the second search space of the secondary cell, the second DCI comprising the at least one second resource assignment for the primary cell.

However, Dinan teaches monitoring a second search space of a secondary cell for a second  DCI([0219] discloses the DCI may indicate activation of the periodic resource allocation. A common search space for a second DCI associated with the TPC RNTI may be monitored at 1930. The second DCI may comprise a sequence of TPC commands. The secondary TPC index may identify a TPC command in the sequence) receiving, via the second search space of the secondary cell, the second DCI comprising the at least one second resource assignment for the primary cell ([0219] discloses the DCI may indicate activation of the periodic resource allocation. A common search space for a second DCI associated with the TPC RNTI may be monitored at 1930. The second DCI may comprise a sequence of TPC commands).

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Babaei include monitoring a second search space of a secondary cell for a second  DCI, receiving, via the second search space of the secondary cell, the second DCI comprising the at least one second resource assignment for the primary cell, as suggested by Dinan. This modification would benefit the system to efficiently utilizing the network resource.
Regarding claim 15, Babaei teaches monitoring, by a wireless device and based on a first radio network traffic identifier (RNTI), a first search space of a primary cell for first downlink control information (DCI) comprising at least one first resource assignment for the primary cell; ( [0211]-[0217] discloses a wireless device may monitor PDCCH candidates in one or more of the following example types of search spaces sets a Type0-PDCCH CSS set configured by pdcch-ConfigSIB1 in MIB or by searchSpaceSIB1 in PDCCH-ConfigCommon or by searchSpaceZero in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type0A-PDCCH CSS set configured by searchSpaceOtherSystemInformation in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type1-PDCCH CSS set configured by ra-SearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a RA-RNTI or a TC-RNTI on the primary cell a Type2-PDCCH CSS set configured by pagingSearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a P-RNTI on the primary cell of the MCG a Type3-PDCCH CSS set configured by SearchSpace in PDCCH-Config with searchSpaceType=common for DCI formats with CRC scrambled by INT-RNTI, SFI-RNTI, TPC-PUSCH-RNTI, TPC-PUCCH-RNTI, or TPC-SRS-RNTI and, only for the primary cell, C-RNTI, MCS-C-RNTI, or CS-RNTI(s), and a USS set configured by SearchSpace in PDCCH-Config with searchSpaceType=ue-Specific for DCI formats with CRC scrambled by C-RNTI, MCS-C-RNTI, SP-CSI-RNTI, or CS-RNTI(s)) receiving a command indicating activation of cross-carrier scheduling of the primary cell via the secondary cell; ([0239] discloses the wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the value of the field. In an example, an RNTI associated with the DCI may indicate that the DCI is for cross-carrier scheduling of the primary cell. The wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the RNTI associated with the DCI. In an example, a search space/CORESET configured for the secondary cell may be configured for receiving DCI indicating cross-carrier scheduling of the primary cell. The wireless device may determine that a received DCI is for cross-carrier carrier scheduling of the primary cell based on the receiving the DCI in the search space/CORESET of the secondary cell configured for cross-carrier scheduling of the primary cell. The wireless device may transmit or receive a transport block on the primary cell based on the DCI) and based on the receiving the command, starting monitoring a second search space of a secondary cell for DCI comprising at least one second resource assignment for the primary cell( [0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell). The wireless device may receive the DCI based on monitoring the one or more search spaces of the second secondary cell)
Babaei does not explicitly teach a second DCI, receiving, via the second search space of the secondary cell, the second DCI comprising the at least one second resource assignment for the primary cell

However, Dinan teaches monitoring, based on a second RNTI, a second search space of the secondary cell for second DCI comprising at least one second resource assignment for the primary cell ([0219] discloses the DCI may indicate activation of the periodic resource allocation. A common search space for a second DCI associated with the TPC RNTI may be monitored at 1930. The second DCI may comprise a sequence of TPC commands. The secondary TPC index may identify a TPC command in the sequence) 
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Babaei include monitoring, based on a second RNTI, a second search space of the secondary cell for second DCI comprising at least one second resource assignment for the primary cell, as suggested by Dinan. This modification would benefit the system to efficiently utilizing the network resource.Regarding claims 2,11 ,17 Babaei teaches wherein the command indicates activation of one or more secondary cells, and wherein the one or more secondary cells comprise the secondary cell( [0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell)).Regarding claims 3,10,16 Babaei teaches further comprising receiving one or more messages comprising configuration parameters for the primary cell, wherein the configuration parameters indicate the first search space of the primary cell and the second search space of the secondary cell, wherein the configuration parameters indicate that the secondary cell is a scheduling cell of the primary cell([0213]-[0217] discloses  PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type1-PDCCH CSS set configured by ra-SearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a RA-RNTI or a TC-RNTI on the primary cell a Type2-PDCCH CSS set configured by pagingSearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a P-RNTI on the primary cell of the MCG a Type3-PDCCH CSS set configured by SearchSpace in PDCCH-Config with searchSpaceType=common for DCI formats with CRC scrambled by INT-RNTI, SFI-RNTI, TPC-PUSCH-RNTI, TPC-PUCCH-RNTI, or TPC-SRS-RNTI and, only for the primary cell, C-RNTI, MCS-C-RNTI, or CS-RNTI(s), and a USS set configured by SearchSpace in PDCCH-Config with searchSpaceType=ue-Specific for DCI formats with CRC scrambled by C-RNTI, MCS-C-RNTI, SP-CSI-RNTI, or CS-RNTI(s))), and wherein the command indicates the activation of cross-carrier scheduling by indicating an activation of the secondary cell ([0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell)).
Regarding claims 7,14,20 Babaei teaches wherein the command comprises at least one of DCI or a medium access control (MAC) control element (CE) ( [0348] discloses   an SCell activation command/MAC CE indicating activation of the second secondary cell)).Regarding claims 4,13,19 the combination of Babaei and Dinan teaches receiving, via the second search space of the secondary cell, the second DCI comprising the at least one second resource assignment for the primary cell; (Dinan [0219] discloses the DCI may indicate activation of the periodic resource allocation. A common search space for a second DCI associated with the TPC RNTI may be monitored at 1930. The second DCI may comprise a sequence of TPC commands) and receiving, via the primary cell and based on the at least one second resource assignment, downlink data(Babaei [0348] discloses The wireless device may transmit or receive a transport block on the primary cell based on the DCI).Regarding claim 5, the combination of Babaei and Dinan teaches further comprising: receiving a second command indicating an activation of a second secondary cell;( [0247] discloses the wireless device may receive one or more commands indicating activation of the first secondary cell and the second secondary cell)  and monitoring one or more search spaces of the second secondary cell for third DCI comprising at least one third resource assignment for the primary cell([0249] Discloses the one or more parameters may indicate that the second secondary cell is configured with one or more search spaces/CORESETs for receiving resource assignment for the primary cell. [0252] the wireless device may receive a downlink control information on the second secondary cell indicating resource assignment for the primary cell)

Regarding claim 18, the combination of Babaei and Dinan teaches the monitoring the first search space of the primary cell comprises monitoring the first search space of the primary cell based on a first DCI format; (Babaei [0213]-[0217] discloses  PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type1-PDCCH CSS set configured by ra-SearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a RA-RNTI or a TC-RNTI on the primary cell a Type2-PDCCH CSS set configured by pagingSearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a P-RNTI on the primary cell of the MCG a Type3-PDCCH CSS set configured by SearchSpace in PDCCH-Config with searchSpaceType=common for DCI formats with CRC scrambled by INT-RNTI, SFI-RNTI, TPC-PUSCH-RNTI, TPC-PUCCH-RNTI, or TPC-SRS-RNTI and, only for the primary cell, C-RNTI, MCS-C-RNTI, or CS-RNTI(s), and a USS set configured by SearchSpace in PDCCH-Config with searchSpaceType=ue-Specific for DCI formats with CRC scrambled by C-RNTI, MCS-C-RNTI, SP-CSI-RNTI, or CS-RNTI(s)))and the monitoring the second search space of secondary cell comprises monitoring the second search space of the secondary cell based on a second DCI format(Babaei [0249] Discloses the one or more parameters may indicate that the second secondary cell is configured with one or more search spaces/CORESETs for receiving resource assignment for the primary cell. [0252] the wireless device may receive a downlink control information on the second secondary cell indicating resource assignment for the primary cell).

Claim(s) 6,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei to (US20210204309) in view of Dinan to ( US20180041997) further in view of Nam to (US20190349806)Regarding claim 6, the combination of Babaei and Dinan does not explicitly teach further comprising, based on the receiving the command, stopping monitoring the first search space of the primary cell for the first DCI comprising the at least one first resource assignment for the primary cell

However, Nam teaches based on the receiving the command, stopping monitoring the first search space of the primary cell for the first DCI comprising the at least one first resource assignment for the primary cell ([0159] discloses the third signal may carry or otherwise convey an indication explicitly deactivating one or more of the additional control channel monitoring sets. The third signal may be carried or otherwise conveyed in a DCI in the default control channel monitoring set. UE 410 may refrain from monitoring deactivated additional control channel monitoring sets. In other examples, the third signal may include an indication deactivating an SCC and/or SCell, which serves to deactivate the corresponding additional control channel monitoring sets)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Babaei and Dinan include based on the receiving the command, stopping monitoring the first search space of the primary cell for the first DCI comprising the at least one first resource assignment for the primary cell, as suggested by Nam. This modification would benefit the system to efficiently utilizing the network resource.

Regarding claim 12, Babaei teaches monitoring, based on the second DCI format, a third search space of the primary cell for third DCI comprising at least one third resource assignment for the primary cell; ([0249] Discloses the one or more parameters may indicate that the second secondary cell is configured with one or more search spaces/CORESETs for receiving resource assignment for the primary cell. [0252] the wireless device may receive a downlink control information on the second secondary cell indicating resource assignment for the primary cell). But, does not explicitly teach based on receiving the command, stopping monitoring the third search space of the primary cell for third DCI
However, Nam teaches based on receiving the command, stopping monitoring the third search space of the primary cell for third DCI ([0159] discloses the third signal may carry or otherwise convey an indication explicitly deactivating one or more of the additional control channel monitoring sets. The third signal may be carried or otherwise conveyed in a DCI in the default control channel monitoring set. UE 410 may refrain from monitoring deactivated additional control channel monitoring sets. In other examples, the third signal may include an indication deactivating an SCC and/or SCell, which serves to deactivate the corresponding additional control channel monitoring sets)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Babaei and Dinan include based on receiving the command, stopping monitoring the third search space of the primary cell for third DCI, as suggested by Nam. This modification would benefit the system to efficiently utilizing the network resource.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei to (US20210204309) in view of Dinan to ( US20180041997) further in view of Yi to (US20200314745)Regarding claim 8, the combination of Babaei and Dinan does not explicitly teach receiving a second command indicating deactivation of cross-carrier scheduling of the primary cell; and based on receiving the second command, stopping monitoring the second search space of the secondary cell
However, Yi teaches receiving a second command indicating deactivation of cross-carrier scheduling of the primary cell; ([0467] discloses In response to an expiry of the PS-inactivityTimer, the wireless device may transition the first cell to the dormant state. The wireless device may not change the power state of the second cell based on the PS-inactivityTimer of the first cell. The wireless device may stop monitoring a DCI for the first cell, via the one or more CORESETs of the second cell, in response to the transitioning the first cell to the dormant state) and based on receiving the second command, stopping monitoring the second search space of the secondary cell(0467] discloses The wireless device may stop monitoring a DCI for the first cell, via the one or more CORESETs of the second cell, in response to the transitioning the first cell to the dormant state)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Babaei and Dinan include receiving a second command indicating deactivation of cross-carrier scheduling of the primary cell; and based on receiving the second command, stopping monitoring the second search space of the secondary cell, as suggested by Yi. This modification would benefit the system to efficiently utilizing the network resource.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461